United States Department of Labor
Employees’ Compensation Appeals Board

R.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Uniontown, AL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-330
Issued: May 5, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On November 27, 2013 appellant filed an application for review of a November 7, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying appellant’s
occupational disease claim.
Having reviewed the case record submitted by OWCP, the Board finds that the evidence
submitted in the record is incomplete and the case is not in posture for a decision. Appellant
filed an occupational disease claim on September 20, 2013. She alleged that on December 13,
2007 she was sent for a fitness-for-duty examination for the reason that she was a threat to
herself and others “caused by job stress due to harassment, bullying and being falsely accused of
involvement with A.” Appellant alleged that she sustained “work-stress related depression and
anxiety.” By decision dated November 7, 2013, OWCP denied her claim, finding that she had
not established the factual component of her injury, because the evidence did not support that the
injury and or events occurred.
The Federal Employees’ Compensation Act1 (FECA) provides that OWCP shall
determine and make findings of fact in making an award for or against payment of compensation
after considering the claim presented by the employee and after completing such investigation as
it considers necessary with respect to the claim.2 Since the Board’s jurisdiction of a case is
1

5 U.S.C. § 8101 et seq.

2

Id. at § 8124(a)(2); 20 C.F.R. § 10.125.

limited to reviewing that evidence which was before OWCP at the time of its final decision,3 it is
necessary that OWCP review all evidence submitted by a claimant and received by OWCP prior
to issuance of its final decision. As the Board’s decisions are final as to the subject matter
appealed,4 it is crucial that all evidence relevant to that subject matter which was properly
submitted to OWCP prior to the time of issuance of its final decision be addressed by OWCP.5
In the instant case, OWCP did not review evidence received on November 7, 2013, the date of its
November 7, 2013 decision. The evidence was comprised of reports dated August 15, 28 and
October 23, 2013 from Dr. Bruce Taylor, a Board-certified internist. The Board will set aside
OWCP’s November 7, 2013 decision and remand the case to OWCP to fully consider the
evidence which was properly submitted by appellant. Following reconstruction of the record,
OWCP shall issue a de novo decision on the merits of the claim.6
IT IS HEREBY ORDERED THAT the November 7, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this order.
Issued: May 5, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
3

See 20 C.F.R. § 501.2(c).

4

Id. at § 501.6(c).

5

Linda Johnson, 45 ECAB 439 (1994) (evidence received the same day on which OWCP issues its final decision
must be considered); William A. Couch, 41 ECAB 548 (1990).
6

The record forwarded to the Board includes evidence suggesting that appellant previously filed similar claims
under claim numbers xxxxxx064 and xxxxxx682. OWCP procedures provide that cases should be doubled when a
new injury is reported for an employee who previously filed an injury claim for a similar condition and further
indicates that the cases should be doubled as soon as the need to do so becomes apparent. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)(1) (February 2000).
On remand, OWCP should consider whether it should combine these emotional conditions claim files pursuant to its
procedures so that all pertinent evidence may be considered.

2

